\SOO\]O\UI-PWN\-\

wmx~)r\)l\)z\)r\)x\)r\)
o\ooo\lo\m.pwm§§@§:a@§@§:;

Hand-De|lvered ASHE';'LEB
u.LE, N.c.

\ UCT 03 2018
UNiTED sTATEs DISTRICT CoURT FoR THE
WESTERN DISTRICT oF NoRTH cARoLINA U-%~VD!STRICT couR-r
ASHEVILLE DlvlsIoN ~ D'ST. oF N.C_

 

 

UNITED STATES OF AMERICA DOCKET NO. 1:18CR92
Declaration of J ames Edward MacAlpine,
Appointlnent of Fiduciary,

Directive to Fiduciary,

AfHdavit of Fact.

VS.

JAMES E. MACALPINE,
Defendant

File for Record

 

 

 

 

 

Declaration of J ames Edward MacAlpine,
Expression of a Trust,
Appointment of Trustee/Fiduciary,

Directive to Trustee/Fiduciary

COMES NOW, J ames Edward MacAlpine, a living, breathing sentient being, Man,
Without assistance of counsel, not the defendant, not a trustee for the constructive trust JAMES
E. MACALPINE, With a Declaration of F acts, Appointment of a Fiduciary for an Express
Trust, and a Directive to the appointed Fiduciary.

Definition:

Constructive Trust - A Constructive Trust is set up by a court, at the request of the
Plaintiff, as an "equitable remedy." An equitable remedy is something done by the discretion of
the court and not in accordance With a statute. It can be considered to be a fraudulent action as
the party held liable for the claim under the trust is never informed of its creation or his duties

under the Constructive Trust.

Mi_<m

Declaration & Appointrnent Page 1 of 8

Case 1:18-cr-00092-|\/|R-DLH Document 19 Filed 10/03/18 Page 1 of 8

 

\DOO\]O\Ul-I>L)JN»-~

wNNNNNNNNNN»-‘»-
o\ooo\)oxw.c>w-o\ooo:;;§$§:;

 

J ames Edward MacAlpine hereby and herewith declares on and for the Record that R.
Andrew Murray, United States Attomey for the Western District of North Carolina, together
with this Court has entered into an artifice or scheme of fraud. The result of this artifice or
scheme of fraud, Which is a commercial operation, is the constructive trust JAMES E.
MACALPINE Through conclusive presumption, the Man, J ames E. MacAlpine, is presumed _
to be and is being treated as the Trustee for this constructive trust. The Man, J ames E.
MacAlpine, has never been informed of this, nor has he been asked for his consent to function

as Trustee for the constructive trust lAMES E. MACALPINE

J ames Edward MacAlpine declares that unless and until someone proves the contrary, this
court must recognize that JAMES E. MACALPINE is a constructive trust created by
R. Andrew Murray and this Court, for the purpose of executing the instant action
NO. 1:18CR92 against the Man, J ames Edward MacAlpine. The Man, J ames Edward
MacAlpine, declares on and for the Record that he does NOT consent to be the Trustee for the
constructive trust JAMES E. MACALP]NE, and he can n_ot be compelled to act as Trustee for
it. To force ] ames Edward MacAlpine, the Man, to hinction as the Trustee for the constructive
trust JAMES E. MACALPINE Would be an act of peonage and involuntary servitude Which is a
direct violation of Article XIII of the Bill of Rights of the Constitution for the United States of
America. This Court is directed to review the decision of the Supreme Court of the United
States in the case United States V. Kozminski, 487 US 931, to see how that Court construes
involuntary servitude. It clearly would apply here, if this Court chooses to compel the Man,

J ames E. MacAlpine, to function as Trustee.

J ames Edward MacAlpine hereby and herewith expresses on and for the Record the
constructive trust JAl\/[ES E. MACALP]NE is now converted into an Express Trust JAMES E.
MACALPINE and declares that the Man, J ames Edward MacAlpine, is the Trustor and the sole
beneficiary of JAMES E. MACALPINE, now an Express Trust.

By authority vested in the Trustor and the Beneiiciary, J ames Edward MacAlpine, the
Man, does now hereby and herewith appoint and subrogate R. Andrew Murray, United States

Declaration & Appointment Page 2 of 8

Case 1:18-cr-00092-|\/|R-DLH Document 19 Filed 10/03/18 Page 2 of 8

\SOO<IO\U'l-LUJNH

MN[\JNNNNNI\J
oowqo\mi>w~§‘<§%§§&‘@§$§:$

 

Attorney, as Trustee/Fiduciary for the Express Trust JAMES E. MACALPINE. Annexed
hereto as ANNEX A and fully filled out, is the FGRM 56 which the appointed Trustee,
R. Andrew Murray, acting as Fiduciary; is obligated to sign.

J ames Edward MacAlpine hereby and herewith directs the Trustee/Fiduciary, R. Andrew
Murray, to discharge all charges levied against JAMES E. MACALPINE under Bill of
Indictment filed with this Court on August 8, 2018. Should the Trustee/Fiduciary, R. Andrew
Murray, fail to comply with the directive of the Beneficiary, he will be guilty of breach of

fiduciary duty, which will strip him of all presumed immunity from civil suit.

Furthermore, there is an appearance having been made, that R. Andrew Murray may have

conspired with others to violate 18 USC 472 in the matter of the instant action NO. 1:18CR92.

l

Affidavit of Facts

State of Noith Carolina ) `
) ss. T0 ALL TO WHOM THESE PRESENTS SHALL C()ME

county of Buncombe )

I, the Afliant, Who goes by the appellation, J ames Edward MacAlpine, a living,
breathing ilesh-and-blood man, a Free Man standing as a Free Inhabitant on Buncombe the
county, North Carolina the land, non-territorial to the United States and therefore without the
United States, being of sound mind, and over the age of twenty-one, reserving all rights,
being unschooled in law, and who has no BAR attorney, is without an attorney in the instant
action NO. 1:18CR92, and having never been re-presented by an attorney, and not waiving
assistance of counsel, knowingly and willingly Declares and Duly affirms, in accordance with
laws in and for the State of North Carolina, 1789, in good faith, with no intention of delaying,
nor obstructing, and with full intent for preserving and promoting the public confidence in the
integrity and impartiality of the government and the judiciary, that the following statements
and facts, are true and correct of Aftiant’s own iirst-hand knowledge, understanding, and

belief, do solemnly declare, and depose and say:

Declaration & Appointment Page 3 of 8

Case 1:18-cr-00092-|\/|R-DLH Document 19 Filed'10/03/18 PageSofS

\OOO\]O\UI-l=~`b->l\.))-l

wt\)r~)l\)c\)l\)r\)\\)l\)
o\ooo\lc\m.l:.wm§§@§:;@i:;§:;

 

That I, J ames Edward MacAlpine, declare that I am competent to state to the matters set

forth herein; and

That I, J ames Edward MacAlpine, declare that'I have personal knowledge of the facts

stated herein; and

That I, J ames Edward MacAlpine, declare that all the facts stated herein are true,
correct, and certain, admissible as evidence, and if called upon as a witness I will testify

to their veracity; and

That I, J ames Edward MacAlpine, declare that I am not now, nor have I been in the past

10 years, a federal employee or federal personnel; and

That I, J ames Edward MacAlpine, declare that I do not now have, nor have I ever had a

Social Security number/account; and

That I, J ames Edward MacAlpine, declare that I am not in receipt of any evidence or
other material facts that, JAMES E. MACALPINE, is not an artificial entity/legal
person separate and apart from the living being, J ames Edward MacAlpine, and I

believe that no contrary evidence exists; and

That I, J ames Edward MacAlpine, declare that I am not in receipt of any evidence or
other material facts that, JAMES E. MACALPINE, is not the name of a constructive
trust created by this court, the UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF NOR'IH CAROLINA, ASHEVlLLE DIVISION, and I

believe that no contrary evidence exists; and
That I, J ames Edward MacAlpine, declare that I am not in receipt of any evidence or

other material facts that I, J ames Edward MacAlpine, am not being held to the duties of
trustee for the constructive trust JAl\/.[ES E. MACALPH\]E, and I believe that no

contrary evidence exists; and

Declaration & Appointment Page 4 of 8

Case 1:18-cr-OOO92-|\/|R-DLH Document 19 Filed 10/03/18 Page 4 of 8

\DOO\]O\Ul-I>L)JNi-d

wNNI\)NNNNN
o\ooo\lo\u\-PWNEBG§:F\;IB§:E

 

lO.

ll.

12.

13.

l4.

That I, J ames Edward MacAlpine, declare that I am not in receipt of any evidence or
other material facts that I, J ames Edward MacAlpine, have ever been informed of
having any legal duties or obligations in relation to the constructive trust JAMES E.
MACALPINE, and I believe that no contrary evidence exists; and

That I, J ames Edward MacAlpine, declare that l am not in receipt of any evidence or
other material facts that this Court is not Working a fraud against the Man, J ames
Edward MacAlpine, by holding him liable for charges against the constructive trust
JAMES E. MACALPINE, and l believe that no contrary evidence exists; and

That I, J ames Edward MacAlpine, declare that I am not in receipt of any evidence or
other material facts that, the term “person” as used by this court for in personam
jurisdiction is not as that word is defined in Executive Order 6260: “artificial person,
partnership, association, or corporation”, and I believe that no contrary evidence exists ;

and

That I, J ames Edward MacAlpine, declare that I am not in receipt of any evidence or
other material facts that the UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF NORTH CAROLINA, ASI-IEVILLE DIVISION, or any/all
aliases of this name, is not without in personam jurisdiction, in the instant action

NO. 1:18CR92, over J ames Edward MacAlpine, one of the People of North Carolina,

and I believe that no contrary evidence exists; and

That I, J ames Edward MacAlpine, declare that I arn not in receipt of any evidence or
other material facts that this Court did not create the constructive trust JAMES E.

MACALPINE for the sole purpose of alleging without in personam jurisdiction over
J ames Edward MacAlpine, one of the People of North Carolina, and I believe that no

contrary evidence exists; and

That I, J ames Edward MacAlpine, declare that I am not in receipt of any evidence or
other material facts that the UNITED STATES DISTRICT COURT FOR TI-[E
WESTERN DISTRICT OF NORTH CAROLINA, ASHEVILLE DIVISION, or any/ all

Declaration & Appointment Page 5 of 8

Case 1:18-cr-OOO92-|\/|R-DLH Document 19 Filed 10/03/18 Page 5 of 8

\OOO\]O\Ul-i>~b->N>-*

wmr\)mt\)l~)r\.)l\.)r\)
o\ooo\lo\m.l>w~§§§§:;;:;§:;

 

15.

16.

aliases of this name, has the ability to obtain jurisdiction over one of the People of
North Carolina and the property of one of the People of North Carolina, and I believe

that no contrary evidence exists; and

That I, J ames Edward MacAlpine, declare that I am not in receipt of any evidence or
other material facts that the UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF NORTH CAROLINA, ASHEVILLE DIVISION, or any/all
aliases of this name, has not,attempted to trick, J ames Edward MacAlpine, into
consenting to act as defendant, standing in as trustee for, JAMES E. MACALPINE, in
the instant action NO. l:lSCR92 thru service of process on the living being, James

Edward MacAlpine, and I believe that no contrary evidence exists; and

That I, J ames Edward MacAlpine, declare that I am not in receipt of any evidence or
other material facts that R. Andrew Murray has not conspired with others to violate 18
USC 472 in the matter of the instant action NO. l:lSCR92, and I believe that no

contrary evidence exists.

FURTHER AFFIANT sAITH NoT.

I declare under the penalty of bearing false witness before Nature’s God and Men as

recognized under the laws in and for North Carolina, the Laws of` the United States of America

and the Law of Nations, acting with sincere intent and full standing in law, do herewith certify

and state that the foregoing contents are true, correct, complete, certain, admissible as evidence,

and not intended to mislead anyone, and that James Edward MacAlpine executes this draft in

accordance with James Edward MacAlpine’s best knowledge and understanding without

dishonor, Without recourse; with All rights reserved, sans prejudice

As done this'\l\g. § day of October in the year 2018, under penalty of perjury under the

laws of the United States of America.

Duly sworn thisTMday of October, 2018:

Declaration & Appointment Page 6 of 8

Case 1:18-cr-OOO92-|\/|R-DLH Document 19 Filed 10/03/18 Page 6 of 8

\OOO\]G'\U'|-PL)JN»-l

L»J[\JNN[\J[\JN[\JNNN
oeoo\i<so]i>w-e$§§;&§$§:$

 

Jam dward MacAlpine/
603 oodlea Court
Asheville, North Carolina

,, aj int fy

sTATE oF NORTH CARoLrNA )
) JURAT
CoUNTY oF BUNCOMBE )

Before me the undersigned, a Notary acting within and for the County of Buncombe and

State of North Carolina on this § day of M, 2018, personally appeared

and known to me - OR - proved to me on the basis of satisfactory evidence to be the person
whose names is subscribed to the within instrument, to be the identical Man, J ames Edward
MacAlpine, Who being duly sworn, declared the above to be true, correct, and not meant to
mis-lead, to the best of his firsthand knowledge, understanding, and belief, by his free will
and voluntary act and deed by his signature on the foregoing document, executed the Within

instrument

Given under my hand and seal this 3 day of © ( jj 91 QA , 2018.

Notary signature X ` Seal
L l\ l _ , . ,\
Printed Notary name AMANDA L SHETLEY
' Notary Public - North Carolina

' _ _ \_ Madison County
My COmIIllSSlOD eXplI'€S § l l f l § 5 My Commission Expires Mar12,2023 .

VER|F|CAT|ON

 

|, James Edward MacAlpine, a North Carolina State Citizen and one of the
Peop|e of North Carolina, makes this Verification based on personal knowledge of
matters set forth herein and appearing Without Waiving any rights or remedies, being
competent in mind and body to testify, do hereby declare, verify and affirm that the

Declaration & Appointment , Page 7 of 8

Case 1:18-cr-OOO92-|\/|R-DLH Document 19 Filed 10/03/18 Page 7 of 8

\DOO\]O\U'l-PUJN\-\

wNNNNNNNN
o\ooo\io\m.>wm§g§o'_o`:;;:§§:;

 

facts stated herein are true, correct, and complete in all material fact, not
misrepresented based on my own knowledge to the best of my current information,
knowledge and belief under the penalty of perjury of the laws of the united States of
America and the laws of North Carolina, and is admissible as evidence in a court of
law or equity, except as to those matters that are therein made upon information and
belief, and as to those claims or facts, l believe them to be true and admissible as
evidence, and if called upon as a witness, | will testify as to the veracity of my
statements.

Entered this'l'\\?(b day of October, 2018.
L.S. Qbmo M h¢‘%*;>

égmes Edward MacA‘{pine
One of the People of the body
politic the State of North Carolina

Certification of Service

This is to certify that a copy of Declaration of James Edward MacAlpine, Expression of a
Trust, Appointment of Trustee/Fiduciary, Directive to Trustee/Fiduciary=has been mailed
by pre-paid USPS First Class Certified Mail bearing the following number

701!1 OU»O QQQQ 'i,}}j LHQ on October }_, 2018 by James Edward MacAlpine to

Plaintiff" s U.S. Attorney,:

R. Andrew Murray

Office of the U.S. Attorney _ WDNC
233 U.S. Courthouse Bldg.

100 Otis St.

Ashevi||e, NC 28801

By: QLW~D§¢QMQ /Ml</Q£/’

nges Edward l\/|ac/l(lpine/

Declaration & Appointment 7 Page 8 of 8

Case 1:18-cr-OOO92-|\/|R-DLH Document 19 Filed 10/03/18 Page 8 of 8

 

